GEORGE E. HOLT, Circuit Judge.
Ruth Gross Agency, Inc., plaintiff-appellee, brought an action against Jerome Oppenheimer, Joseph Oppenheimer and Wallace Oppenheimer, doing business as Peter Barre, in which it recovered a judgment in the sum of $517.27.
Thereafter, plaintiff filed a writ of garnishment against the Miami Beach First National Bank, as garnishee, seeking funds held by the garnishee in the account of Jerome Oppenheimer, Joseph Oppenheimer and Wallace Oppenheimer, doing business as Peter Barre.
The garnishee’s answer disclosed an account held in the name of Jerome J. Oppenheimer or Florence E. Oppenheimer.
The civil court of record entered final judgment against the garnishee in favor of the plaintiff in the sum of $538.97, denying all claims of Jerome J. Oppenheimer or Florence E. Oppenheimer to the funds.
Under the authority of Hagerty v. Hagerty (Fla.), 52 So. 2d 432, the bank account held by the garnishee, Miami Beach First National Bank, in the account of Jerome J. Oppenheimer or Florence E. Oppenheimer constitutes an estate by the entire-ties not subject to garnishment in this action on a judgment against Jerome Oppenheimer, Joseph Oppenheimer and Wallace Oppenheimer, doing business as Peter Barre. Reversed.